Title: To Alexander Hamilton from Samuel Mackay, 14 February 1800
From: Mackay, Samuel
To: Hamilton, Alexander


          
            Sir
            Williamstown february 14th 1800
          
          My fears of intruding on you have left me in a Dilemna for I suppose you would have honoured me with an answer had you remembered me; I must beg leave to observe that I have been peculiarly unfortunate when ever I have attempted to write to you I may perhaps hear from you after this fourth attempt. you are sensible of the urgency of my case and I must offer it as my apology. I have the honour to be with the highest respect Your most obedient & most humble Servt
          
            Samuel Mackay capt.
            14th Regt. U:S: I:
          
          Honble. Genl. Hamilton
        